                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District ofNew York
LTG/JJD                                           610 Federal Plaza
                                                  Central Islip, New York 11722


                                                  December 6,2018
EX PARTE
UNDERSEAL
VIA HAND DELIVERY                                                                 •k   DEC 07 2C18 ★
The Honorable Joan M. Azrack
United States District Court                                                      long island office
Eastern District of New York
924 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Thomas J. Spota, et al.
                     Criminal Docket No.J.T^CRii^gy-fJMA')|^                      ^ 2:^0
Dear Judge Azrack:

               In anticipation of responding to defense motions, the government moved to
unseal a search warrant and accompanying affidavit (17-MJ-360) that has been previously
produced to the defense in discovery. Judge Tomlinson ordered this document unsealed
earlier this week, and it is currently available on PACER in an unredacted form. However,
upon further review of the affidavit, the government suggests redaction of the name of an
alleged co-conspirator, as he is specifically referred to by name in the affidavit. Moreover,
the government proposes to redact the specific reference number of the safe deposit box for
privacy reasons. I have submitted a proposed Order and a redacted version of 17-MJ360 for
you review.

              Thank you for your consideration.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney


                                          By:                     /s/
                                                  Lara Treinis Gatz
                                                  John J. Durham
                                                  (631)715-7913
